DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed  10/26/2022, page 10-13 have been fully considered but they are not persuasive. 
Applicant argues that the cited reference of Wu fails to teach based on the one or more synchronization signals, determine a reference timing to be used for a common synchronization of Long Term Evolution (LTE) sidelink communication on an LTE PC5 interface and New Radio (NR) sidelink communication on an NR PC5 interface in accordance with time division multiplexing (TDM) operation. Examiner respectfully disagrees. Wu discloses based on the one or more synchronization signals, determine a reference timing to be used for a common synchronization of Long Term Evolution (LTE) sidelink communication on an LTE PC5 interface and New Radio (NR) sidelink communication on an NR PC5 interface in accordance with time division multiplexing (TDM) operation ( Fig 3, [0052], [0108]-[0110], [0128]-[0129], UE may use the sidelink resources from the scheduling grant to perform the sidelink communications with other UEs, Note that UE determine to perform SL using granted resources, and such resource including time/frequency resource ([0048], [0083]) ).
Applicant argues that the cited reference of Wu fails to teach decode, from an Evolved Node-B (eNB) of an LTE network or a Next Generation Node-B (gNB) of an NR network, information related to priorities of: one or more services configured for the LTE PC5 interface, and one or more services configured for the NR PC5 interface. Examiner respectfully disagrees. Wu discloses decode, from an Evolved Node-B (eNB) of an LTE network or a Next Generation Node-B (gNB) of an NR network, information related to priorities of: one or more services configured for the LTE PC5 interface, and one or more services configured for the NR PC5 interface ( Fig 3, Fig 5, [0051]-[0052], [0129]-[0130],  sidelink information message may include priority information for different RATs, and UE receives configuration information in response to sidelink information, note that such configuration information related to sidelink information which includes priority information).
Regarding independent claims 17 and 19, the Examiner's response to independent claim 1 as noted above has already addressed the applicant's arguments of the independent claims.
Regarding dependent claims, the Examiner's response to the independent claims as noted above has already addressed the applicant's arguments of the dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20190274121 A1)  in view of Ang ( US 20190296881 A1).
Regarding claim 1, Wu discloses:
An apparatus comprising:  memory; and processor in communication with the memory and  ( Fig 9, UE with processor, memory), configured to: 
detect one or more synchronization signals for sidelink synchronization ( Fig 1-2, [0072], [0103]-[0105], sync signal, sidelink communication etc); 
based on the one or more synchronization signals, determine a reference timing to be used for a common synchronization of Long Term Evolution (LTE) sidelink communication on an LTE PC5 interface and New Radio (NR) sidelink communication on an NR PC5 interface in accordance with time division multiplexing (TDM) operation ( Fig 3, [0052], [0108]-[0110], [0128]-[0129], UE may use the sidelink resources from the scheduling grant to perform the sidelink communications with other UEs, Note that UE determine to perform SL using granted resources, and such resource including time/frequency resource ([0048], [0083]) ), wherein subframe boundaries of the LTE PC5 interface and the NR PC5 interface are aligned in time ([0049], LTE, NR may be overlapped, [0081], [0084],  UEs 115 that can support simultaneous communications via carriers associated with more than one different carrier bandwidth, [0221], different transmission may be aligned);
decode, from an Evolved Node-B (eNB) of an LTE network or a Next Generation Node-B (gNB) of an NR network, information related to priorities of: one or more services configured for the LTE PC5 interface, and one or more services configured for the NR PC5 interface ( Fig 3, Fig 5, [0051]-[0052], [0129]-[0130],  sidelink information message may include priority information for different RATs, and UE receives configuration information in response to sidelink information, note that such configuration information related to sidelink information which includes priority information).
Wu does not explicitly disclose:
if the UE detects, during a time period, an in-device conflict between a service configured for the LTE PC5 interface and a service configured for the NR PC5 interface, determine which of the services to support during the time period based on the corresponding priorities, 
However, the teaching of if the UE detects, during a time period, an in-device conflict between a service configured for the LTE PC5 interface and a service configured for the NR PC5 interface, determine which of the services to support during the time period based on the corresponding priorities is well known in the art as evidenced by Ang.
Ang discloses:
if the UE detects, during a time period, an in-device conflict between a service configured for the LTE PC5 interface and a service configured for the NR PC5 interface, determine which of the services to support during the time period based on the corresponding priorities ([0048]-[0049], To reduce LTE and NR scheduling conflicts, a priority scheme implemented for the RATs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ang as mentioned above as a modification to Wu, such that the combination would allow to apply priority scheme, in order to reduce LTE and NR scheduling conflicts.
Regarding claim 2, Wu as modified by Ang discloses  all the features with respect to parent claim 1 as outlined above.
Wherein if the in-device conflict is between a transmission on the NR PC5 interface for a first service, and a transmission on the LTE PC5 interface for a second service, wherein if a first priority of the first service and a second priority for the second service are available to the UE, and wherein if the first and second priorities are different, the processing circuitry is configured to: select the service for which the corresponding priority is highest; prioritize transmission of the selected service; and encode one or more packets for transmission for the selected service on the corresponding PC5 interface ( Ang, [0048]-[0049], [0103], LTE or NR transmission scheduled based on priority).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 4, Wu as modified by Ang discloses  all the features with respect to parent claim 2 as outlined above.
wherein if either the first priority of the first service or the second priority for the second service is not available to the UE, or wherein if the first and second priorities are available to the UE and the first and second priorities are the same, 20the processing circuitry is configured to cause the UE to: select either the first service or the second service based on preconfigured information ( Ang, [0052], [0104], UE may be capable of dual-uplink transmission with the same priority); or share TX power for transmission on both interfaces ( Ang, [0137], shared power); and encode one or more packets for transmission for delivery of the 25selected service(s) on the corresponding PC5 interface(s) ( Ang, [0162], [0188], modulating packet).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 5, Wu as modified by Ang discloses  all the features with respect to parent claim 4 as outlined above.
wherein the preconfigured information includes channel busy ratio measured on each of the PC5 interfaces ( Wu, [0070], channel measurement).
Regarding claim 9, Wu as modified by Ang discloses  all the features with respect to parent claim 1 as outlined above.
wherein the information related to the priorities is included in packets received as part of the services ( Wu, [0051], sidelink information message may include priority information for different RATs).
Regarding claim 10, Wu as modified by Ang discloses  all the features with respect to parent claim 1 as outlined above.
wherein the common synchronization is further in accordance with an alignment of system frame numbers (SFNs) and direct frame numbers (DFNs) for the LTE sidelink communication on the LTE PC5 interface and NR sidelink communication on 15the NR PC5 interface ( Wu, [0077], SFN).
Regarding claim 11, Wu as modified by Ang discloses  all the features with respect to parent claim 1 as outlined above.
wherein the in-device conflict is based on one or more of: leakage from a transmission for one of the services that affects transmission or reception for the other service, and whether the UE is capable of simultaneous transmission for one of the services and reception for the other service or simultaneous transmission or reception of both services ( Wu, [0061], half-duplex, [0084], support simultaneous communications).
Regarding claim 12, Wu as modified by Ang discloses  all the features with respect to parent claim 1 as outlined above.
wherein: the common synchronization is further in accordance with a time alignment of resource grids for the LTE sidelink communication on the LTE PC5 interface and NR sidelink communication on the NR PC5 interface (  Wu, [0049], LTE, NR may be overlapped, Wu,  [0081], [0084],  UEs 115 that can support simultaneous communications via carriers associated with more than one different carrier bandwidth, Wu,  [0221], different transmission may be aligned).
Regarding claim 13, Wu as modified by Ang discloses  all the features with respect to parent claim 1 as outlined above.
the processing circuitry further configured to cause the UE to: decode, from the eNB or gNB or UE LTE PC5 or ULE NR PC5 interface, additional signaling that includes one or more of: sidelink resource allocation and radio-layer configuration settings, radio-layer conditions and measurements for the NR PC5 interface or the LTE PC5 interface, status information related to a delivered service on the NR PC5 interface or the LTE PC5 interface; and determine which of the services to support during the time period based at least partly on the information included in the additional signaling ( Wu, Fig 3, [0111], [0129], [0152], sidelink information message with resource allocation etc).
Regarding claim 14, Wu as modified by Ang discloses  all the features with respect to parent claim 1 as outlined above.
the processing circuitry further configured to: decode, from the eNB or gNB or UE LTE PC5 or UE NR PC5 interface, additional signaling that includes inter radio access technology (inter-RAT) assistance information, including information related to one or more of: 15sidelink resource configurations, sidelink synchronization, and reserved sidelink resources, reserved time intervals, active resource reservations and semi-persistent resource allocation, or active hybrid automatic repeat request (HARQ) processes with resource reservations ( Wu, [0096]-[0098], more than one RAT,  Wu, [0089]-[0090], sidelink configuration message, Wu, [0076], HARQ); and
 20delivered service priority and resources selected for delivery (either transmission or reception) determine which of the services to support during the time period based at least partly on the information included in the additional signaling ( Wu, [0051], sidelink information message may include priority information for different RATs).
Regarding claim 15, Wu as modified by Ang discloses  all the features with respect to parent claim 1 as outlined above.
wherein the time period includes one or more orthogonal frequency division multiplexing (OFDM) symbols, slots or subframes, the synchronization signals include one or more of: an LTE synchronization signal from the eNB, an NR synchronization signal from the 30gNB, and a sidelink synchronization signal (SLSS) from another UE or GNSS signals, and the LTE sidelink communication and the NR sidelink communication 23WO 2020/033735PCT/US2019/045766 include one or more of: vehicle-to-vehicle (V2V) communication, vehicle-to- everything (V2X) communication, and enhanced V2X (eV2X) communication ( Wu, [0079]-[0080], [0095], OFDM, synchronization signal, V2X).
Regarding claim 16, Wu as modified by Ang discloses  all the features with respect to parent claim 1 as outlined above.
wherein: 5the processing circuitry includes a baseband processor to determine the reference timing, and the apparatus further comprises a transceiver to receive the signaling ( Wu, Fig 9, processor and transceiver).

Claims 17-18 are the medium claims corresponding to apparatus claim 1 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 1 respectively, above.
Claims 19-20 are the apparatus claims corresponding to apparatus claim 1 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 1 respectively, above.

Allowable Subject Matter
Claims 3, 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 is objected because the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitations, “of the first and second services, for the service that is not selected, perform one or more of: postpone the corresponding transmission, trigger resource reselection and determine non-conflicting resources for transmission, drop the corresponding transmission, and reduce a transmit power of the corresponding transmission”.
Claim 6 is objected because the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitations, “indicate, to the eNB or the gNB, UE capability of in-device coordination on PC5 interfaces to mitigate potential conflicts between eNB and gNB implementation; decode first signaling that schedules the transmission on the NR PC5 interface for the first service; decode second signaling that schedules the transmission on the LTE PC5 interface for the second service; or apply in-device coordination actions if it is detected that scheduled transmissions are in conflict”.
Claim 7 is objected because the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitations, “wherein: if the in-device conflict is between the transmission on the NR PC5 interface for the first service, and reception on the LTE PC5 interface for the second service, or if the in-device conflict is between reception on the NR PC5 interface for the first service, and the transmission on the LTE PC5 interface for the second service, the processing circuitry is configured to: select the service for which the corresponding priority is highest; re-select resources for service transmission if reception was prioritized; or drop transmission if reception of the service was prioritized”.
Claim 8 is objected because the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitations, “wherein: if the in-device conflict is between reception on the NR PC5 interface for the first service, and reception on the LTE PC5 interface for the second service, if the processing circuitry is configured for shared processing of the reception on the NR PC5 interface and reception on the LTE PC5 interface: select the service for which the corresponding priority is highest; receive one or more packets for the selected service on the corresponding PC5 interface; and refrain from reception for the service, of the first and second services, that is not selected; if the processing circuitry is not configured for shared processing of the reception on the NR PC5 interface and reception on the LTE PC5 interface: receive one or more packets for the first service on the NR PC5 interface; and receive one or more packets for the second service on the LTE PC5 interface”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/               Examiner, Art Unit 2461